Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the petition decision mailed on 07/22/2021 and communication filed on 05/26/2021. Claims 16-20 were canceled; Claims 15 have been amended; Claims 1, 15, and 21 are independent claims.  Claims 1-15 and 21-21 have been examined and are pending.  This Action is made Non-FINAL.
Response to Arguments
In attempt to accelerate the process of prosecution, on September 3rd, 2021, the Examiner has contacted the applicant’s representative (Mr. BLASIAK, GEORGE, Reg. No.: 37283) to discuss possible amendments to move the case forward. However, the examiner and the applicant’s representative could not come up with an agreement.
Applicants’ arguments in the instant Amendment, filed on 05/26/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicants argue:  the combination of Brave and Lecue does not teach the limitations of claim 15 (Applicant Remarks/Arguments, pages 15-25); the combination of Brave and Lecue does not teach the limitations of claim 21 (Applicant Remarks/Arguments, pages 25-34).

Applicants argue:  Applicant is unable to find either in the statement of rejection or in the cited prior art based on a current review thereof the elements of “ wherein the establishing includes populating for edges of the plurality of edges an edge weight score indicating an ability of an individual specified in a lower order node to provide assistance to the certain user in respect to the certain task, wherein the populating includes using historical task data of at least one connected individual of the identified socially connected individuals stored in a data repository, the historical task data specifying an attribute of performance by the at least one connected individual with respect to an historical task having the topic classifier that specifies the certain task topic” in the context as recited in claim 1 (Applicant Remarks/Arguments, pages 32-40).
The Examiner disagrees with the Applicant. The examiner respectfully submits that Zhang does disclose the aforementioned limitation as the following:
Zhang discloses wherein the establishing includes populating for edges of the plurality of edges an edge weight score indicating an ability of an individual specified in a lower order node to provide assistance to the certain user in respect to the certain task (Zhang: par. 0007; social network services are extremely useful tool when perform certain task. Many people use social use social network services to search for and/or browser, member profiles that various characteristic. For instance, a person may search for persons whose have profile indicating the possession of certain technical …; par. 0035, various weighting factors may be applied to influence (e.g., increase or decrease) the edge score for a particular edge type (e.g., the type of association existing between two nodes in the social graph), based on the particular task for which the connection paths are being identified and presented.  In any case, once the various connection paths connecting a user or some user-specified entity to a target member have been identified and ordered or ranked by path score, a visual representation of the connection path having the highest path score may be presented to the user. …A visual representation of several independent connection paths may be presented; See also, fig. 4, par. 0058, ..The graph contains edges connecting nodes representing entities of either the same or different types.  There is an edge 54 connecting John Doe with Jane Smith, reflecting the fact that John and Jane are directly connected to each other.  This edge 54 may be assigned an edge score or weight indicating the strength of the connection between John and Jane; fig. 2, is a block diagram illustrating an example of a portion of a graph data structure for modeling a social graph, par. 0052; fig. 4, is a block diagram illustrating an example of a generalized social graph containing nodes of several entity types including members, companies, and schools; pars. 0058-0059, graph contains edges connecting node;  John Doe is primary node & Janes Smith, Widget Corp., and ACME Products Inc. are plurality of lower order node; figures 5-6; See par. 0034), wherein the populating includes using historical task data of at least one connected individual of the identified socially connected individuals stored in a data repository, the historical task data specifying an attribute of performance by the at least one connected individual with respect to an historical task (Zhang: fig. 1, pars. 0044-0045,  As shown in FIG. 1, the data layer includes several databases, including databases 18 for storing data for various entities of the social graph, including member profiles 18, company profiles 20, educational institution profiles 22, as well as information concerning various online or offline groups 24; pars. 0047, 0064, …  An application that identifies intermediate members in a social network who may be able to introduce the user to a target member could adjust the scores of the intermediate members based on data concerning the historical or past activities undertaken by those members within the context of the social network service) having the topic classifier that specifies the certain task topic (Zhang: par. 0047, members of a social network service may be able to self-organize into groups, or interest groups, organized around a subject matter or topic of interest [i.e. topic classifier].)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 12, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (“Zhang,” US 2015/0254371, published Sep. 10, 2015).
Regarding claim 21, Zhang discloses a method comprising:
(Zhang: par. 0004, Many social network services utilize a social graph [i.e. relationship graph] to facilitate electronic communications and the sharing of information between its users or members …; pars. 0058-0059, graph contains edges connecting node; John Doe is primary node & Janes Smith, Widget Corp., and ACME Products Inc. are plurality of lower order node; figures 5-6; See also par. 0052, fig. 4), wherein the primary node and at least one lower order node of the plurality of lower order nodes is connected to at least one other node by an edge so that there are defined a plurality of edges (Zhang: fig. 4, par. 0058, ..The graph contains edges connecting nodes representing entities of either the same or different types. There is an edge 54 connecting John Doe with Jane Smith, reflecting the fact that John and Jane are directly connected to each other. This edge 54 may be assigned an edge score or weight indicating the strength of the connection between John and Jane), wherein one or more lower order node of the plurality of lower order nodes specifies an individual socially connected to the certain user (Zhang: par. 0052; fig. 4, is a block diagram illustrating an example of a generalized social graph containing nodes of several entity types including members, companies, and schools; pars. 0058-0059, graph contains edges connecting node;  John Doe is primary node & Janes Smith, Widget Corp., and ACME Products Inc. are plurality of lower order node; figures 5-6; See also fig. 2,  pars. 0004, 0010);
wherein the establishing includes populating for edges of the plurality of edges an edge weight score indicating an ability of an individual specified in a lower order node to provide assistance to the certain user in respect to a certain task (Zhang: par. 0007; social network services are extremely useful tool when perform certain task. Many people use social use social network services to search for and/or browser, member profiles that various characteristic. For instance, a person may search for persons whose have profile indicating the possession of certain technical skills… par. 0035, various weighting factors may be applied to influence (e.g., increase or decrease) the edge score for a particular edge type (e.g., the type of association existing between two nodes in the social graph), based on the particular task for which the connection paths are being identified and presented.  In any case, once the various connection paths connecting a user or some user-specified entity to a target member have been identified and ordered or ranked by path score, a visual representation of the connection path having the highest path score may be presented to the user.  See also par. 0034, a visual representation of several independent connection paths may be presented);
generating a prioritized list of individuals to provide assistance to the certain user in respect to the certain task based on the populated edge weight scores for the edges (Zhang: par. 0035, various weighting factors [i.e. weight scores] may be applied to influence (e.g., increase or decrease) the edge score for a particular edge type (e.g., the type of association existing between two nodes in the social graph), based on the particular task for which the connection paths are being identified and presented.  In any case, once the various connection paths connecting a user or some user-specified entity to a target member have been identified and ordered or ranked by path score, a visual representation of the connection path having the highest path score may be presented to the user [i.e. prioritized list of individuals to provide assistance to certain user].  A visual representation of several independent connection paths may be presented; par. 0038, he person selects a particular member from the list, the person will be presented with the selected member's profile information. … where the connection path has been selected for having the highest path score of all connection paths connecting the person with the target member …; fig. 6, pars. 0064, 0066, ordering of the connection paths [i.e. priority list], by using additional methods or algorithms that customize the output of the pathfinder module for the needs of the particular application; See par. 0034); and 
providing one or more output based on the prioritized list (Zhang par. 0035, …In any case, once the various connection paths connecting a user or some user-specified entity to a target member have been identified and ordered or ranked by path score, a visual representation of the connection path having the highest path score may be presented to the user [i.e. output priority list].  A visual representation of several independent connection paths may be presented; par. 0038).
Regarding claim 10, Zhang discloses the method of claim 21. Zhang further discloses wherein the populating includes establishing a relationship graph for each of the first through Nth users, the first through Nth users being other than the certain user, wherein the relationship graph for each of the first through Nth users includes a primary node that connects to a set of secondary nodes by a set of edges (Zhang: par. 0004, Many social network services utilize a social graph [i.e. relationship graph] to facilitate electronic communications and the sharing of information between its users or members.  the relationship between two members of a social network service, as defined in the social graph of the social network service, may determine the access and sharing privileges that exist between the two members.  As such, the social graph in use by a social network service may determine the manner in which two members of the social network service can interact with one another via the various communication and sharing mechanisms supported by the social network service; fig. 4, par. 0058, ..The graph contains edges connecting nodes representing entities of either the same or different types.  There is an edge 54 connecting John Doe with Jane Smith, reflecting the fact that John and Jane are directly connected to each other.  This edge 54 may be assigned an edge score or weight indicating the strength of the connection between John and Jane; fig. 2, is a block diagram illustrating an example of a portion of a graph data structure for modeling a social graph, par. 0052; fig. 4, is a block diagram illustrating an example of a generalized social graph containing nodes of several entity types including members, companies, and schools; pars. 0058-0059, graph contains edges connecting node; John Doe is primary node & Janes Smith, Widget Corp., and ACME Products Inc. are plurality of lower order node; figures 5-6), the primary node specifying a user of the first through Nth user and the set of secondary nodes specifying a set of individuals socially connected to the user specified by the primary node, the set of edges indicating an ability of respective individuals of the set of individuals to provide assistance to the user specified by the primary node in respect to the certain task (Zhang: par. 0004, Many social network services utilize a social graph [i.e. relationship graph] to facilitate electronic communications and the sharing of information between its users or members.  For instance, the relationship between two members of a social network service, as defined in the social graph of the social network service, may determine the access and sharing privileges that exist between the two members; the social graph in use by a social network service may determine the manner in which two members of the social network service can interact with one another via the various communication and sharing mechanisms supported by the social network service; fig. 4, par. 0058, ..The graph contains edges connecting nodes representing entities of either the same or different types. There is an edge 54 connecting John Doe with Jane Smith, reflecting the fact that John and Jane are directly connected to each other.  This edge 54 may be assigned an edge score or weight indicating the strength of the connection between John and Jane; fig. 2, is a block diagram illustrating an example of a portion of a graph data structure for modeling a social graph, par. 0052; fig. 4, is a block diagram illustrating an example of a generalized social graph containing nodes of several entity types including members, companies, and schools; pars. 0058-0059, graph contains edges connecting node; John Doe is primary node & Janes Smith, Widget Corp., and ACME Products Inc. are plurality of lower order node; figures 5-6), aggregating relationship graphs for each of the first through Nth users to provide an aggregated relationship graph (Zhang: par. 0004, Many social network services utilize a social graph [i.e. relationship graph] to facilitate electronic communications and the sharing of information between its users or members.  For instance, the relationship between two members of a social network service, as defined in the social graph of the social network service, may determine the access and sharing privileges that exist between the two members.  As such, the social graph in use by a social network service may determine the manner in which two members of the social network service can interact with one another via the various communication and sharing mechanisms supported by the social network service; fig. 4, par. 0058, ..The graph contains edges connecting nodes representing entities of either the same or different types. There is an edge 54 connecting John Doe with Jane Smith, reflecting the fact that John and Jane are directly connected to each other.  This edge 54 may be assigned an edge score or weight indicating the strength of the connection between John and Jane; fig. 2, is a block diagram illustrating an example of a portion of a graph data structure for modeling a social graph, par. 0052; fig. 4, is a block diagram illustrating an example of a generalized social graph containing nodes of several entity types including members, companies, and schools; pars. 0058-0059, graph contains edges connecting node; John Doe is primary node & Janes Smith, Widget Corp., and ACME Products Inc. are plurality of lower order node; figures 5-6); and processing edge weights of the aggregated relationship graph for determining an edge weight of the edge weight scores (Zhang: par. 0004, Many social network services utilize a social graph [i.e. relationship graph] to facilitate electronic communications and the sharing of information between its users or members.  For instance, the relationship between two members of a social network service, as defined in the social graph of the social network service, may determine the access and sharing privileges that exist between the two members.  As such, the social graph in use by a social network service may determine the manner in which two members of the social network service can interact with one another via the various communication and sharing mechanisms supported by the social network service; fig. 4, par. 0058, ..The graph contains edges connecting nodes representing entities of either the same or different types; there is an edge 54 connecting John Doe with Jane Smith, reflecting the fact that John and Jane are directly connected to each other.  This edge 54 may be assigned an edge score or weight indicating the strength of the connection between John and Jane; fig. 2, is a block diagram illustrating an example of a portion of a graph data structure for modeling a social graph, par. 0052; fig. 4, is a block diagram illustrating an example of a generalized social graph containing nodes of several entity types including members, companies, and schools; pars. 0058-0059, graph contains edges connecting node; John Doe is primary node & Janes Smith, Widget Corp., and ACME Products Inc. are plurality of lower order node; figures 5-6).
Regarding claim 12, Zhang discloses the method of claim 21. Zhang further discloses, 
wherein the method includes performing the establishing, the generating and the providing based on task assistance request (Zhang: par. 0035, various weighting factors [i.e. weight scores] may be applied to influence (e.g., increase or decrease) the edge score for a particular edge type (e.g., the type of association existing between two nodes in the social graph), based on the particular task for which the connection paths are being identified and presented. once the various connection paths connecting a user or some user-specified entity to a target member have been identified and ordered or ranked by path score, a visual representation of the connection path having the highest path score may be presented to the user [i.e. prioritized list of individuals to provide assistance to certain user].  A visual representation of several independent connection paths may be presented; par. 0038, he person selects a particular member from the list, the person will be presented with the selected member's profile information. … where the connection path has been selected for having the highest path score of all connection paths connecting the person with the target member …; fig. 6, pars. 0064, 0066, ordering of the connection paths [i.e. priority list], by using additional methods or algorithms that customize the output of the pathfinder module for the needs of the particular application; See par. 0034), wherein the task assistance request is manually initiated by the certain user using a displayed user interface displayed on the display of a computer device of the certain user (Zhang: par. 0035, …In any case, once the various connection paths connecting a user or some user-specified entity to a target member have been identified and ordered or ranked by path score, a visual representation of the connection path having the highest path score may be presented to the user [i.e. output priority list].  A visual representation of several independent connection paths may be presented; pars. 0034, 0038).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang,” US 2015/0254371, published Sep. 10, 2015) in view of Svendsen (“Svendsen,” US 2017/0250942, published Aug. 31, 2017).
Regarding claim 2, Zhang discloses the method of claim 21. Zhang discloses a user interface (Zhang: pars. 0037-0038, 0041, user interface) but does not explicitly allowing the user to define factors for use in performing the populating for edges of the plurality of edges an edge weight score.
However, in an analogous art, Svendsen discloses apparatus for sharing image content based on matching, wherein providing a user interface that allows the user to  (Svendsen: fig. 6A, par. 0064, collection proximity may be determined using a number of weighting factors, comprising: geographical proximity, temporal proximity, keyword proximity, author proximity, subject face proximity, image scene proximity, event proximity, and the like.  Using the matching preferences 48, the user 10 may also assign weights to the various factors.  The collection proximity may be determined with all weighting factors given equal weight (e.g. all of the check boxes selected 602-614), or proximity may be determined by a single factor (e.g. only the subject faces check box selected 610).  While not shown in FIG. 6A, other UI's are possible and would allow the user to assign the weighting factors values on a sliding scale, as opposed to the simple on off provided by the checkboxes). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Svendsen with the method and system of Zhang, wherein providing a user interface that allows the user to define factors for use in performing the populating for edges of the plurality of edges an edge weight score to provide users with means for sharing digital images requiring minimal effort from users with proliferation of electronic devices capable of capturing, storing, and sharing digital images.  The device realizes efficient access to be important when image collections are accessed over the network and network throughput and latency can degrade performance (Svendsen: abstract, par. 0006).



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang,” US 2015/0254371, published Sep. 10, 2015) in view of Ronen et al. (“Ronen,.
Regarding claim 5, Zhang discloses the method of claim 21. Zhang further disclose wherein the one or more output is a communication to initiate a machine process (Zhang: pars. 0007. 0035, 0038) machine process including examining but does not explicitly examining data provided by one or more sensor to monitor performance of the certain task.
However, in an analogous art, Ronen discloses operation command console, wherein examining data provided by one or more sensor to monitor performance of the certain task (Ronen: par. 0119, client computer 200 or network computer 300 is arranged to include one or more sensors for determining geolocation information (e.g., GPS), monitoring electrical power conditions (e.g., voltage sensors, current sensors, frequency sensors, and so on), monitoring weather (e.g., thermostats, barometers, anemometers, humidity detectors, precipitation scales, or the like), or the like; par. 0120, … geolocation information (such as latitude and longitude coordinates, or the like) is collected by a hardware GPS sensor and subsequently employed in the computing of performance metrics, operations models, or the like.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ronen with the method and system of Zhang, wherein the machine process including examining data provided by one or more sensor to monitor performance of the certain task to provide users with means for providing operations command consoles to enable organizations to manage contextual ecosystem of data and human response information for centralized and distributed information technology operations teams to ensure correct workflows to (Ronen: par. 0153 ).
Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang,” US 2015/0254371, published Sep. 10, 2015) in view of Braham et al. (“Braham,” US 2015/0095078, published Apr. 2, 2015).
Regarding claim 6, Zhang discloses the method of claim 21. Zhang further discloses wherein the populating includes examining historical task information respecting one or more previously performed task, wherein the populating for edges of the plurality of edges an edge weight score includes applying a set of weighted factors (Zhang: fig. 1, pars. 0044-0045,  As shown in FIG. 1, the data layer includes several databases, including databases 18 for storing data for various entities of the social graph, including member profiles 18, company profiles 20, educational institution profiles 22, as well as information concerning various online or offline groups 24; pars. 0047, 0064, …  An application that identifies intermediate members in a social network who may be able to introduce the user to a target member could adjust the scores of the intermediate members based on data concerning the historical or past activities undertaken by those members within the context of the social network service; See also, figs. 2, 4, pars. 0052, 0058-0059, graph contains edges connecting node; John Doe is primary node & Janes Smith, Widget Corp., and ACME Products Inc. are plurality of lower order node; figures 5-6).
Zhang does not explicitly disclose wherein one of the factors is a success factor, wherein the examining historical task information respecting one or more previously 
However, in an analogous art, Braham disclose resource scheduling based on historical success rate, 
wherein one of the factors is a success factor (Braham: abstract, evaluating success rates of the one or more team's effectiveness in utilizing the resource skills based on the historical performance of the previous problems solved; pars. 0001, 0002, 0014, 0041), and 
wherein the examining historical task information respecting one or more previously performed task includes for determination of the success factor examining past success data for an individual in the performance of a prior task in common with the certain task (Braham: abstract, evaluating success rates of the one or more team's effectiveness in utilizing the resource skills based on the historical performance of the previous problems solved; pars. 0001, 0002, 0014, 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Braham with the method and system of Zhang, wherein one of the factors is a success factor, and wherein the examining historical task information respecting one or more previously performed task includes for determination of the success factor examining past success data to provide users with a means for determining the resource schedule for the new-problem solved by the teams based on the success rates of the team's effectiveness in utilizing the resource skills of the previous problems solved with reduced time and high customer satisfaction rating (Braham: abstract, pars. 0001, 0003)
Regarding claim 8, Zhang discloses the method of claim 21. Zhang further discloses wherein the populating includes examining historical task information respecting one or more previously performed task, wherein the populating for edges of the plurality of edges an edge weight score includes identifying a task associated to the certain task (Zhang: fig. 1, pars. 0044-0045,  As shown in FIG. 1, the data layer includes several databases, including databases 18 for storing data for various entities of the social graph, including member profiles 18, company profiles 20, educational institution profiles 22, as well as information concerning various online or offline groups 24; pars. 0047, 0064, …  An application that identifies intermediate members in a social network who may be able to introduce the user to a target member could adjust the scores of the intermediate members based on data concerning the historical or past activities undertaken by those members within the context of the social network service; See also, figs. 2, 4, pars. 0052, 0058-0059, graph contains edges connecting node; John Doe is primary node & Janes Smith, Widget Corp., and ACME Products Inc. are plurality of lower order node; figures 5-6), 
Zhang further discloses wherein the examining historical task information respecting one or more previously performed task but does not explicitly disclose “includes for performing the identifying examining success profiles for a set of individuals in respect to a plurality of prior performed tasks to determine a task having a success profile matching a success profile for the certain task”.
However, in an analogous art, Braham disclose resource scheduling based on historical success rate, wherein performing the identifying examining success profiles for a set of individuals in respect to a plurality of prior performed tasks to determine a task having a success profile matching a success profile for the certain task (Braham: abstract, evaluating success rates of the one or more team's effectiveness in utilizing the resource skills based on the historical performance of the previous problems solved; pars. 0001, 0002, 0014, 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Braham with the method and system of Zhang, wherein performing the identifying examining success profiles for a set of individuals in respect to a plurality of prior performed tasks to determine a task having a success profile matching a success profile for the certain task to provide users with a means for determining the resource schedule for the new-problem solved by the teams based on the success rates of the team's effectiveness in utilizing the resource skills of the previous problems solved with reduced time and high customer satisfaction rating (Braham: abstract, pars. 0001, 0003).
Regarding claim 9, Zhang disclose the method of claim 21.  Zhang further discloses wherein the populating includes examining historical task information respecting one or more previously performed task, wherein the populating for edges of the plurality of edges an edge weight score, includes applying a set of one or more factor, and wherein the examining historical task information respecting one or more previously performed task  (Zhang: fig. 1, pars. 0044-0045,  As shown in FIG. 1, the data layer includes several databases, including databases 18 for storing data for various entities of the social graph, including member profiles 18, company profiles 20, educational institution profiles 22, as well as information concerning various online or offline groups 24; pars. 0047, 0064, …  An application that identifies intermediate members in a social network who may be able to introduce the user to a target member could adjust the scores of the intermediate members based on data concerning the historical or past activities undertaken by those members within the context of the social network service; See also, figs. 2, 4, pars. 0052, 0058-0059, graph contains edges connecting node; John Doe is primary node & Janes Smith, Widget Corp., and ACME Products Inc. are plurality of lower order node; figures 5-6), 
Zhang discloses wherein the populating includes examining historical task information respecting one or more previously performed task, wherein the populating for edges of the plurality of edges an edge weight score, includes applying a set of one or more factor, and wherein the examining historical task information respecting one or more previously performed task but does not explicitly disclose includes for performing the applying identifying a successfully performed one or more task in common with the certain task and performing the applying based on at least one factor resulting in selection of one or more task assisting individual in the successfully performed one or more task
However, in an analogous art, Braham disclose resource scheduling based on historical success rate, wherein
 performing the applying identifying a successfully performed one or more task in common with the certain task (Braham: abstract, evaluating success rates of the one or more team's effectiveness in utilizing the resource skills based on the historical performance of the previous problems solved; pars. 0001, 0002, 0014, 0041) and 
performing the applying based on at least one factor resulting in selection of one or more task assisting individual in the successfully performed one or more task (Braham: abstract, evaluating success rates of the one or more team's effectiveness in utilizing the resource skills based on the historical performance of the previous problems solved; pars. 0001, 0002, 0014, 0041).
(Braham: abstract, pars. 0001, 0003).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang,” US 2015/0254371, published Sep. 10, 2015) in view of Braham et al. (“Braham,” US 2015/0095078, published Apr. 2, 2015), further in view of Stern et al. (“Stern,” US 2015/0120287, published Apr. 30, 2015).
Regarding claim 7, Zhang discloses the method of claim 21. Zhang further discloses wherein the populating includes examining historical task information respecting one or more previously performed task, wherein the populating for edges of the plurality of edges an edge weight score includes applying a set of weighted factors, wherein the set of weighted factors includes a relationship factor that specifies a relationship of the certain user and individual socially connected to the certain user (Zhang: fig. 1, pars. 0044-0045,  As shown in FIG. 1, the data layer includes several databases, including databases 18 for storing data for various entities of the social graph, including member profiles 18, company profiles 20, educational institution profiles 22, as well as information concerning various online or offline groups 24; pars. 0047, 0064, …  An application that identifies intermediate members in a social network who may be able to introduce the user to a target member could adjust the scores of the intermediate members based on data concerning the historical or past activities undertaken by those members within the context of the social network service; See also, figs. 2, 4, pars. 0052, 0058-0059, graph contains edges connecting node; John Doe is primary node & Janes Smith, Widget Corp., and ACME Products Inc. are plurality of lower order node; figures 5-6),
Zhang does not explicitly discloses a success factor based on success information of the individual socially connected to the certain user in the performance of one or more prior tasks.
However, in an analogous art, Braham disclose resource scheduling based on historical success rate, wherein a success factor based on success information of the individual socially connected to the certain user in the performance of one or more prior tasks (Braham: abstract, evaluating success rates of the one or more team's effectiveness in utilizing the resource skills based on the historical performance of the previous problems solved; pars. 0001, 0002, 0014, 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Braham with the method and system of Zhang, a success factor based on success information of the individual socially connected to the certain user in the performance of one or more prior tasks to provide users with a means for determining the resource schedule for the new-problem solved by the teams based on the success rates of the team's effectiveness in (Braham: abstract, pars. 0001, 0003).
Zhang further discloses that social network services are a rich source of information about people, social network services are an extremely useful tool when performing certain tasks, a person may search for persons who have profiles indicating the possession of certain technical skills, and educational  and professional experiences and backgrounds (Zhang: par. 0007) but does not explicitly disclose wherein an equipment factor based on equipment in possession by the individual socially connected to the certain user,  an education factor level of the individual socially connected to the certain user,  a location factor based on a location of the individual socially connected to the certain user, and a calendar factor that specifies calendar availability of  the individual socially connected to the certain user;
However, in an analogous art, Stern teaches system and method for managing models for embedding speech and language processing, wherein  an equipment factor based on equipment in possession by the individual socially connected to the certain user,  an education factor level of the individual socially connected to the certain user, a location factor based on a location of the individual socially connected to the certain user,  a calendar factor that specifies calendar availability of the individual socially connected to the certain user (Stern: 0015, the local device can determine which speech processing models are likely to be used based on a combination of optionally weighted predictive factors, such as a type of utterance, an utterance history, a context of the local device, user preferences, wireless network signal strength, task domain (such as messaging, calendar, device commands, or dictation), grammar size, dialogue context (such as whether this is an error recovery input, or a number of turns in the current dialog), recent network latencies, the source of such … network latencies (whether the latency is attributable to the speech processor or to network conditions, and whether those network conditions causing the increased latency are still in effect), recent embedded success/error rates (can be measured based on how often a user cancels a result, how often the user must repeat commands, whether the user gives up and switches to text input, and so forth), a particular language model being used or loaded for use, a security level for a speech processing request (such as recognizing a password), whether newer speech models are available in the network as opposed to on the local device, geographic location, loaded application or media content on the local device, or usage patterns of the user. The local device can combine all or some of these factors based on rules and/or machine learning and can weight the factors to determine which speech processing models are likely to be used, and request those likely speech processing models that are not present on the local device …). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Stern with the method and system of Zhang and Braham, wherein an equipment factor, an education factor level of the individual,  a location factor, and a calendar factor to provide users with means for performing IST tasks on the local device to offer reliably low latency responses, operate under poor network conditions when no network connection is available, tap into information available only on the local device such as calendar appointments, contacts list and personal info, build better performing local models compared to generic network models and reduced cost of building and maintaining large  (Stern: abstract, pars. 0004, 0012, 0014).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang,” US 2015/0254371, published Sep. 10, 2015) in view of Madhey (“Madhey,” US 2019/0073637, filed Sep. 5, 2017), further in view of Robbins (“Robbins,” US 2019/0059337, filed August. 28, 2017).
Regarding claim 13, Zhang discloses the method of claim 21.  Zhang further discloses initiating a task assistance request on behalf of the certain user, wherein establishing the generating (Zhang: par. 0007, social network services are an extremely useful tool when performing certain tasks.  many people use social network services to search for, and/or browse, member profiles that exhibit various desired characteristics….  when someone needs to hire a person employed in a particular profession (e.g., a general contractor, a doctor, a lawyer, a landscaper, a plumber, an investment banker, and so forth), that person may turn to a social network service to identify persons who possess the requisite skills and qualifications…), and the outputting are performed in based on the initiating of the task assistance request (Zhang par. 0035, …In any case, once the various connection paths connecting a user or some user-specified entity to a target member have been identified and ordered or ranked by path score, a visual representation of the connection path having the highest path score may be presented to the user.  A visual representation of several independent connection paths may be presented; par. 0038) but does not explicitly disclose wherein the method includes evaluating calendar information of the certain user using natural language processing (NLP) processing to determine a topic of a task of the calendar of the certain user. 
Zhang does not explicitly disclose evaluating calendar information of the certain user using natural language processing (NLP) processing to determine a topic of a task of the calendar of the certain user.
However, in an analogous art, Madhey discloses one click ownership transfer, wherein evaluating calendar information of the certain user using natural language processing (NLP) processing to determine a topic of a task of the calendar of the certain user (Madhey: par. 0057, transfer tool 920 and analyzer 930 may have a variety of different techniques (e.g., natural language processing techniques, machine learning techniques, etc.) for searching and evaluating e-mails, document mining, calendar entries, team affiliations, aliases).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Madhey with the method and system of Zhang, wherein the method includes evaluating calendar information of the certain user using natural language processing (NLP) processing to provide users with means for removing a burden from the user by allowing the user to change ownership of the electronic records in an easier manner (Madhey: pars. 0005, 0025).
(Zhang: par. 0007,  … social network services are an extremely useful tool when performing certain tasks.  Many people use social network services to search for, and/or browse, member profiles that exhibit various desired characteristics….  when someone needs to hire a person employed in a particular profession (e.g., a general contractor, a doctor, a lawyer, a landscaper, a plumber, an investment banker, and so forth), that person may turn to a social network service to identify persons who possess the requisite skills and qualifications…), wherein establishing the generating , and the outputting are performed in based on the initiating of the task assistance request as recited above  but does not explicitly discloses automatically initiating a task assistance request.
It would have been obvious to one of ordinary skill in the art at the time the invention before the effective filing date of the claimed invention to automatically initiating a task assistance request since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art [See MPEP 2144.04; III. Automating a manual activity; In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)].
The combination of Zhang and Madhey discloses evaluating calendar information of the certain user using natural language processing (NLP) processing to determine a topic of a task of the calendar of the certain user; automatically initiating a task assistance request on behalf of the certain user bures does not explicitly disclose based on a 
However, in an analogous art, Robbins discloses systems, methods and apparatus for monitoring animal health conditions, wherein determining using the calendar information that the certain user is not within range to perform the task of the user (Robbins: par. 0120; reassign one or more tasks to another backup handler if for one reason or another the first handler cannot complete the required tasks, (vi) request assistance from nearby handlers on the property during a task).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Robbins with the method and system of Zhang and Madhey, wherein based on a determining using the calendar information that the certain user is not within range to perform the task of the user to provide user with means for providing an intelligent health monitoring engine that provides enhanced technical solutions for informing owners or other animal carefivers about the health condition of their animals, on a real-time or near real-time basis, allowing farmers to avoid having to treat an entire herd with a given medication and instead only treat animals that show signs of illness. Reduces animal fatalities, streamline diagnosis and treatment of animal illness, reduces the amount of medication or other drugs that animals, e.g. livestock, are exposed to throughout their lifetime, and saves farmers and ranchers money throughout the lifespan of the animals in their herd. Intelligently monitors the health condition of animals, intelligently identifies likely health conditions developing within a given animal based on various factors, and intelligently (Robbins: abstract; pars. 0002-0003).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang,” US 2015/0254371, published Sep. 10, 2015) in view of Madhey (“Madhey,” US 2019/0073637, filed Sep. 5, 2017), further in view of Ronen et al. (“Ronen,” US 2018/0075397, filed Sep 12, 2017).
Regarding claim 14, Zhang discloses the method of claim 21. Zhang further discloses examining newsfeed data (Zhang: par. 0033, a social network service maintains a social graph, implemented as a graph data structure having nodes and edges, where the nodes represent different entities and the edges represent various associations or relationships between entities; pars. 0004, 0034, 0035, 0038, 0047, 0050, 0058; fig. 6, 0064, 0066), examining performing the establishing, the generating and the providing, wherein the populating includes examining historical task information respecting one or more previously performed task, wherein the populating for edges of the plurality of edges an edge weight score includes applying a set of one or more factor (Zhang: fig. 1, pars. 0044-0045,  As shown in FIG. 1, the data layer includes several databases, including databases 18 for storing data for various entities of the social graph, including member profiles 18, company profiles 20, educational institution profiles 22, as well as information concerning various online or offline groups 24; pars. 0047, 0064, …  An application that identifies intermediate members in a social network who may be able to introduce the user to a target member could adjust the scores of the intermediate members based on data concerning the historical or past activities undertaken by those members within the context of the social network service; See also, figs. 2, 4, pars. 0052, 0058-0059, graph contains edges connecting node; John Doe is primary node & Janes Smith, Widget Corp., and ACME Products Inc. are plurality of lower order node; figures 5-6), and wherein the one or more output (Zhang par. 0035, …In any case, once the various connection paths connecting a user or some user-specified entity to a target member have been identified and ordered or ranked by path score, a visual representation of the connection path having the highest path score may be presented to the user [i.e. output priority list].  a visual representation of several independent connection paths may be presented; par. 0038).
Zhang does not explicitly disclose wherein the method includes activating a natural language processing (NLP) process for examining newsfeed data.
However, in an analogous art, Madhey discloses one click ownership transfer, wherein activating a natural language processing (NLP) process for searching and evaluating emails, document mining (Madhey: par. 0057, transfer tool 920 and analyzer 930 may have a variety of different techniques (e.g., natural language processing techniques, machine learning techniques, etc.) for searching and evaluating e-mails, document mining, calendar entries, team affiliations, aliases).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Madhey with the method and system of Zhang, wherein the method includes activating a natural language processing (NLP) process for examining newsfeed data to provide users with means for removing a burden from the user by allowing the user to change ownership of the electronic records in an easier manner (Madhey: pars. 0005, 0025).

The combination of Zhang and Madhey discloses activating a natural language processing (NLP) process for examining newsfeed data and based on exam performing the establishing, the generating and the providing but does not explicitly disclose based on examining automatically performing, the generating and the providing.
It would have been obvious to one of ordinary skill in the art at the time the invention before the effective filing date of the claimed invention to automatically performing, the generating and the providing since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art [See MPEP 2144.04; III. Automating a manual activity; In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)].
Zhang further discloses wherein the one or more output is a communication to initiate a machine process (Zhang: pars. 0007. 0035, 0038) machine process including examining but does not explicitly examining data provided by one or more sensor to monitor performance of the certain task.
However, in an analogous art, Ronen discloses operation command console, wherein examining data provided by one or more sensor to monitor performance of the certain task (Ronen: par. 0119, client computer 200 or network computer 300 is arranged to include one or more sensors for determining geolocation information (e.g., GPS), monitoring electrical power conditions (e.g., voltage sensors, current sensors, frequency sensors, and so on), monitoring weather (e.g., thermostats, barometers, anemometers, humidity detectors, precipitation scales, or the like), or the like; par. 0120, … geolocation information (such as latitude and longitude coordinates, or the like) is collected by a hardware GPS sensor and subsequently employed in the computing of performance metrics, operations models, or the like.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ronen with the method and system of Zhang and Madhey, wherein the machine process including examining data provided by one or more sensor to monitor performance of the certain task to provide users with means for providing operations command consoles to enable organizations to manage contextual ecosystem of data and human response information for centralized and distributed information technology operations teams to ensure correct workflows to be orchestrated to accelerate incident response and remediation issues in a rapid manner (Ronen: par. 0153 ).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang,” US 2015/0254371, published Sep. 10, 2015) in view of Madhey (“Madhey,” US 2019/0073637, filed Sep. 5, 2017), further in view of Robbins (“Robbins,” US 2019/0059337, filed August. 28, 2017), and Svendsen (“Svendsen,” US 2017/0250942, published Aug. 31, 2017).
Regarding claim 15, Zhang discloses a computer program product comprising:

establishing a relationship graph for a certain user, the relationship graph having a primary node that specifies the certain user and a plurality of lower order nodes (Zhang: provide mapping here par. 0004, Many social network services utilize a social graph [i.e. relationship graph] to facilitate electronic communications and the sharing of information between its users or members …; pars. 0058-0059, graph contains edges connecting node; John Doe is primary node & Janes Smith, Widget Corp., and ACME Products Inc. are plurality of lower order node; figures 5-6; See also par. 0052, fig. 4),wherein the primary node and at least one lower order node of the plurality of lower order nodes is connected to at least one other node by an edge so that there are defined a plurality of edges (Zhang: fig. 4, par. 0058, ..The graph contains edges connecting nodes representing entities of either the same or different types. There is an edge 54 connecting John Doe with Jane Smith, reflecting the fact that John and Jane are directly connected to each other. This edge 54 may be assigned an edge score or weight indicating the strength of the connection between John and Jane), wherein one or more lower order node of the plurality of lower order nodes specifies an individual socially connected to the certain user (Zhang: par. 0052; fig. 4, is a block diagram illustrating an example of a generalized social graph containing nodes of several entity types including members, companies, and schools,; pars. 0058-0059, graph contains edges connecting node; John Doe is primary node & Janes Smith, Widget Corp., and ACME Products Inc. are plurality of lower order node; figures 5-6; See also fig. 2,  pars. 0004, 0010);
(Zhang: par. 0007; social network services are extremely useful tool when perform certain task. Many people use social use social network services to search for and/or browser, member profiles that various characteristic. For instance, a person may search for persons whose have profile indicating the possession of certain technical skills …; par. 0035, various weighting factors may be applied to influence (e.g., increase or decrease) the edge score for a particular edge type (e.g., the type of association existing between two nodes in the social graph), based on the particular task for which the connection paths are being identified and presented.  In any case, once the various connection paths connecting a user or some user-specified entity to a target member have been identified and ordered or ranked by path score, a visual representation of the connection path having the highest path score may be presented to the user.  A visual representation of several independent connection paths may be presented; See par. 0034);
generating a prioritized list of individuals to provide assistance to the certain user in respect to the certain task based on the populated edge weight scores for the edges Zhang: par. 0035, various weighting factors [i.e. weight scores] may be applied to influence (e.g., increase or decrease) the edge score for a particular edge type (e.g., the type of association existing between two nodes in the social graph), based on the particular task for which the connection paths are being identified and presented.  In any case, once the various connection paths connecting a user or some user-specified entity to a target member have been identified and ordered or ranked by path score, a visual representation of the connection path having the highest path score may be presented to the user.  A visual representation of several independent connection paths may be presented; par. 0038, he person selects a particular member from the list, the person will be presented with the selected member's profile information. … where the connection path has been selected for having the highest path score of all connection paths connecting the person with the target member …; fig. 6, pars. 0064, 0066, ordering of the connection paths [i.e. priority list], by using additional methods or algorithms that customize the output of the pathfinder module for the needs of the particular application; See par. 0034); and
providing one or more output based on the prioritized list (Zhang par. 0035, …In any case, once the various connection paths connecting a user or some user-specified entity to a target member have been identified and ordered or ranked by path score, a visual representation of the connection path having the highest path score may be presented to the user.  A visual representation of several independent connection paths may be presented; par. 0038), wherein establishing the generating, and the outputting are performed in based on the automatically initiating of the task assistance request (Zhang par. 0035, …In any case, once the various connection paths connecting a user or some user-specified entity to a target member have been identified and ordered or ranked by path score, a visual representation of the connection path having the highest path score may be presented to the user [i.e. output priority list].  A visual representation of several independent connection paths may be presented; par. 0038), 
Zhang discloses the populating includes using historical task data of at least one connected individual of the identified socially connected individuals stored in a data 
However, in an analogous art, Madhey discloses one click ownership transfer, wherein evaluating calendar information of the certain user using natural language processing (NLP) processing to determine a topic of a task of the calendar of the certain user (Madhey: par. 0057, transfer tool 920 and analyzer 930 may have a variety of different techniques (e.g., natural language processing techniques, machine learning techniques, etc.) for searching and evaluating e-mails, document mining, calendar entries, team affiliations, aliases). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Madhey with the method and system of Zhang, wherein the method includes evaluating calendar information of the certain user using natural language processing (NLP) processing to determine a topic of a task of the calendar of the certain user to provide users with means for removing a burden from the user by allowing the user to change ownership of the electronic records in an easier manner (Madhey: pars. 0005, 0025).
The combination of Zhang and Madhey discloses evaluating calendar information of the certain user using natural language processing (NLP) processing to determine a topic of a task of the calendar of the certain user but does not explicitly disclose that based on a determining using the calendar information that the certain user is not within range to perform the task of the user.
(Robbins: par. 0120; reassign one or more tasks to another backup handler if for one reason or another the first handler cannot complete the required tasks, (vi) request assistance from nearby handlers on the property during a task).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Robbins with the method and system of Zhang and Madhey, wherein a determining using the calendar information that the certain user is not within range to perform the task of the user to provide user with means for providing an intelligent health monitoring engine that provides enhanced technical solutions for informing owners or other animal carefivers about the health condition of their animals, on a real-time or near real-time basis, allowing farmers to avoid having to treat an entire herd with a given medication and instead only treat animals that show signs of illness. Reduces animal fatalities, streamline diagnosis and treatment of animal illness, reduces the amount of medication or other drugs that animals, e.g. livestock, are exposed to throughout their lifetime, and saves farmers and ranchers money throughout the lifespan of the animals in their herd. Intelligently monitors the health condition of animals, intelligently identifies likely health conditions developing within a given animal based on various factors, and intelligently identifies a treatment plan and solution for resolving the health condition (Robbins: abstract; pars. 0002-0003).
(Zhang: par. 0007,  … social network services are an extremely useful tool when performing certain tasks.  Many people use social network services to search for, and/or browse, member profiles that exhibit various desired characteristics….  when someone needs to hire a person employed in a particular profession (e.g., a general contractor, a doctor, a lawyer, a landscaper, a plumber, an investment banker, and so forth), that person may turn to a social network service to identify persons who possess the requisite skills and qualifications…)), wherein establishing the generating and the outputting are performed in based on initiating of the task assistance request as recited above but does not explicitly discloses automatically initiating a task assistance request.
It would have been obvious to one of ordinary skill in the art at the time the invention before the effective filing date of the claimed invention to automatically initiating a task assistance request since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art [See MPEP 2144.04; III. Automating a manual activity; In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)].
Zhang discloses a user interface (Zhang: pars. 0037-0038, 0041, user interface) but does not explicitly disclose allowing the user to define factors for use in performing the populating for edges of the plurality of edges an edge weight score.
However, in an analogous art, Svendsen discloses apparatus for sharing image content based on matching, wherein the obtaining includes providing a user interface that allows the user to define factors for use in performing the populating for edges of the plurality of edges an edge weight score (Svendsen: fig. 6A, par. 0064, collection proximity may be determined using a number of weighting factors, comprising: geographical proximity, temporal proximity, keyword proximity, author proximity, subject face proximity, image scene proximity, event proximity, and the like.  Using the matching preferences 48, the user 10 may also assign weights to the various factors.  The collection proximity may be determined with all weighting factors given equal weight (e.g. all of the check boxes selected 602-614), or proximity may be determined by a single factor (e.g. only the subject faces check box selected 610).  While not shown in FIG. 6A, other UI's are possible and would allow the user to assign the weighting factors values on a sliding scale, as opposed to the simple on off provided by the checkboxes). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Svendsen with the method and system of Zhang, Madhey, and Robbins wherein the obtaining includes providing a user interface that allows the user to define factors for use in performing the populating for edges of the plurality of edges an edge weight score to provide users with means for sharing digital images requiring minimal effort from users with proliferation of electronic devices capable of capturing, storing, and sharing digital images.  The device realizes efficient access to be important when image collections are accessed over the network and network throughput and latency can degrade performance (Svendsen: abstract, par. 0006).



Claims 1, 11, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang,” US 2015/0254371, published Sep. 10, 2015) in view of Madhey (“Madhey.
Regarding claim 1, Zhang teaches a method comprising:
initiating a request to provide assistance to a certain user (Zhang: par. 0007,  … social network services are an extremely useful tool when performing certain tasks.  Many people use social network services to search for, and/or browse, member profiles that exhibit various desired characteristics….  when someone needs to hire a person employed in a particular profession (e.g., a general contractor, a doctor, a lawyer, a landscaper, a plumber, an investment banker, and so forth), that person may turn to a social network service to identify persons who possess the requisite skills and qualifications…),
in response to the initiating, examining social media data to identify socially connected individuals who are socially connected to the certain user (Zhang: fig. 4,  par. 0004; Many social network services utilize a social graph to facilitate electronic communications and the sharing of information between its users or members.  For instance, the relationship between two members of a social network service, as defined in the social graph of the social network service, may determine the access and sharing privileges that exist between the two members.  As such, the social graph in use by a social network service may determine the manner in which two members of the social network service can interact with one another via the various communication and sharing mechanisms supported by the social network service);
 establishing, based on identified socially connected individuals who are socially connected to the certain as identified by the examining, a relationship graph for the certain user, the relationship graph having a primary node that specifies the certain user and a plurality of lower order nodes specifying individuals of the identified (Zhang: par. 0004, Many social network services utilize a social graph [i.e. relationship graph] to facilitate electronic communications and the sharing of information between its users or members …; pars. 0058-0059, graph contains edges connecting node;  John Doe is primary node & Janes Smith, Widget Corp., and ACME Products Inc. are plurality of lower order node; figures 5-6; See also par. 0052, fig. 4), wherein the primary node and at least one lower order node of the plurality of lower order nodes is connected to at least one other node by an edge so that there are defined a plurality of edges (Zhang: fig. 4, par. 0058, ..The graph contains edges connecting nodes representing entities of either the same or different types. There is an edge 54 connecting John Doe with Jane Smith, reflecting the fact that John and Jane are directly connected to each other. This edge 54 may be assigned an edge score or weight indicating the strength of the connection between John and Jane), wherein one or more lower order node of the plurality of lower order nodes specifies an individual socially connected to the certain user  (Zhang: par. 0052; fig. 4, is a block diagram illustrating an example of a generalized social graph containing nodes of several entity types including members, companies, and schools; pars. 0058-0059, graph contains edges connecting node; John Doe is primary node & Janes Smith, Widget Corp., and ACME Products Inc. are plurality of lower order node; figures 5-6; See also fig. 2,  pars. 0004, 0010);
wherein the establishing includes populating for edges of the plurality of edges an edge weight score indicating an ability of an individual specified in a lower order node to provide assistance to the certain user in respect to the certain task (Zhang: par. 0007; social network services are extremely useful tool when perform certain task. Many people use social use social network services to search for and/or browser, member profiles that various characteristic. For instance, a person may search for persons whose have profile indicating the possession of certain technical skills [i.e. certain technical skills for certain task]…; par. 0035, various weighting factors may be applied to influence (e.g., increase or decrease) the edge score for a particular edge type (e.g., the type of association existing between two nodes in the social graph), based on the particular task for which the connection paths are being identified and presented.  In any case, once the various connection paths connecting a user or some user-specified entity to a target member have been identified and ordered or ranked by path score, a visual representation of the connection path having the highest path score may be presented to the user.  A visual representation of several independent connection paths may be presented; See par. 0034), 
wherein the populating includes using historical task data of at least one connected individual of the identified socially connected individuals stored in a data repository, the historical task data specifying an attribute of performance by the at least one connected individual with respect to an historical task (Zhang: fig. 1, pars. 0044-0045,  As shown in FIG. 1, the data layer includes several databases, including databases 18 for storing data for various entities of the social graph, including member profiles 18, company profiles 20, educational institution profiles 22, as well as information concerning various online or offline groups 24; pars. 0047, 0064, …   an application that identifies intermediate members in a social network who may be able to introduce the user to a target member could adjust the scores of the intermediate members based on data concerning the historical or past activities undertaken by those members within the context of the social network service; See also, figs. 2, 4, pars. 0052, 0058-0059, graph contains edges connecting node; John Doe is primary node & Janes Smith, Widget Corp., and ACME Products Inc. are plurality of lower order node; figures 5-6) having the topic classifier that specifies the certain task topic (Zhang: par. 0047, members of a social network service may be able to self-organize into groups, or interest groups, organized around a subject matter or topic of interest [i.e. topic classifier].)
generating a prioritized list of individuals to provide assistance to the certain user in respect to the certain task based on the populated edge weight scores for the edges of the relationship graph having the primary node that specifies the certain user, which edges indicate an ability of an individual specified in a lower order node to provide assistance to the certain user in respect to a the certain task (Zhang: par. 0035, various weighting factors [i.e. weight scores] may be applied to influence (e.g., increase or decrease) the edge score for a particular edge type (e.g., the type of association existing between two nodes in the social graph), based on the particular task for which the connection paths are being identified and presented.  In any case, once the various connection paths connecting a user or some user-specified entity to a target member have been identified and ordered or ranked by path score, a visual representation of the connection path having the highest path score may be presented to the user.  A visual representation of several independent connection paths may be presented; par. 0038, the person selects a particular member from the list, the person will be presented with the selected member's profile information. … where the connection path has been selected for having the highest path score of all connection paths connecting the person with the target member …; fig. 6, pars. 0064, 0066, ordering of the connection paths, by using additional methods or algorithms that customize the output of the pathfinder module for the needs of the particular application; See par. 0034); and
providing one or more output based on the prioritized list (Zhang par. 0035, …In any case, once the various connection paths connecting a user or some user-specified entity to a target member have been identified and ordered or ranked by path score, a visual representation of the connection path having the highest path score may be presented to the user [i.e. output priority list].  A visual representation of several independent connection paths may be presented; par. 0038).
Zhang discloses the historical task data specifying an attribute of performance by the at least one connected individual with respect to an historical task having the topic classifier that specifies the certain task topic does not explicitly disclose in response to the initiating subjecting text based data to natural language processing to extract a topic classifier that specifies a certain task topic for a certain task to be performed for the certain user.
However, in an analogous art, Madhey discloses one click ownership transfer, wherein natural language processing to extract a topic classifier that specifies a certain task topic for a certain task to be performed for the certain user (Madhey: pars. 0006, 0009, The request to transfer includes specific topics and the transfer tool.  The natural language processor can identify the specific topic within the electronic records and use that information for sorting and identifying relevant documents for the transfer; par. 0057, transfer tool 920 and analyzer 930 may have a variety of different techniques (e.g., natural language processing techniques, machine learning techniques, etc.) for searching and evaluating e-mails, document mining, calendar entries, team affiliations, aliases).
(Madhey: pars. 0005, 0025).
Regarding claim 11, the combination of Zhang and Madhey teaches the method of claim 1.  The combination of Zhang and Madhey further teaches, wherein the method includes activating a natural language processing (NLP) process for examining newsfeed data and based on examining performing the establishing, the generating and the providing (Zhang: par. 0033, a social network service maintains a social graph, implemented as a graph data structure having nodes and edges, where the nodes represent different entities and the edges represent various associations or relationships between entities; pars. 0004, 0034, 0035, 0038, 0047, 0050, 0058; fig. 6, 0064, 0066; Madhey: pars. 0006, 0009).
The combination of Zhang and Madhey discloses activating a natural language processing (NLP) process for examining newsfeed data and based on exam performing the establishing, the generating and the providing but does not explicitly disclose based on examining automatically performing, the generating and the providing.
It would have been obvious to one of ordinary skill in the art at the time the invention before the effective filing date of the claimed invention to automatically performing, the generating and the providing since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the  [See MPEP 2144.04; III. Automating a manual activity; In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)].
Regarding claim 24, the combination of Zhang and Madhey discloses the method of claim 1.  The combination of Zhang and Madhey further discloses wherein the certain task is arbitrarily defined by text based data input into a computing node by the certain user for initiating the request (Zhang: pars. 0007, 0033-0034, Madhey: pars. 0006, 0009, 0057),  wherein the populating for edges of the plurality of edges an edge weight score indicating an ability of an individual specified in a lower order node to provide assistance to the certain user in respect to the certain task is performed in dependence on the text based data input into a computing node by the certain user for whom the request to provide assistance is initiated (Zhang: par. 0007; social network services are extremely useful tool when perform certain task. Many people use social use social network services to search for and/or browser, member profiles that various characteristic. For instance, a person may search for persons whose have profile indicating the possession of certain technical skills …; pars. 0034-0035, the term “user” is used herein to identify the person who is perform a task, while the terms “target” and/or “target member” are used to identify a subject of the task; par. 0035, various weighting factors may be applied to influence (e.g., increase or decrease) the edge score for a particular edge type (e.g., the type of association existing between two nodes in the social graph), based on the particular task for which the connection paths are being identified and presented.  In any case, once the various connection paths connecting a user or some user-specified entity to a target member have been identified and ordered or ranked by path score, a visual representation of the connection path having the highest path score may be presented to the user.  A visual representation of several independent connection paths may be presented; Madhey: pars. 0006, 0009, 0057).
Regarding claim 25, the combination of Zhang and Madhey discloses the method of claim 1.  The combination of Zhang and Madhey further discloses wherein the initiating the request to provide assistance to the certain user is performed in response to subjecting text based data received from a newsfeed system to the natural language processing to extract the topic classifier that specifies the certain task topic for a certain task to be performed for a certain user (Zhang: par. 0033, a social network service maintains a social graph, implemented as a graph data structure having nodes and edges, where the nodes represent different entities and the edges represent various associations or relationships between entities; pars. 0004, 0034, 0035, 0038, 0047, 0050, 0058; fig. 6, 0064, 0066; par. 0047, members of a social network service may be able to self-organize into groups, or interest groups, organized around a subject matter or topic of interest; Madhey: pars. 0006, 0009, 0057), 
wherein the populating for edges of the plurality of edges an edge weight score indicating an ability of an individual specified in a lower order node to provide assistance to the certain user in respect to the certain task is performed in dependence on the text based data received from the newsfeed system (Zhang: par. 0007; social network services are extremely useful tool when perform certain task. Many people use social use social network services to search for and/or browser, member profiles that various characteristic. For instance, a person may search for persons whose have profile indicating the possession of certain technical skills …; pars. 0034-0035, the term “user” is used herein to identify the person who is perform a task, while the terms “target” and/or “target member” are used to identify a subject of the task; par. 0035, various weighting factors may be applied to influence (e.g., increase or decrease) the edge score for a particular edge type (e.g., the type of association existing between two nodes in the social graph), based on the particular task for which the connection paths are being identified and presented.  In any case, once the various connection paths connecting a user or some user-specified entity to a target member have been identified and ordered or ranked by path score, a visual representation of the connection path having the highest path score may be presented to the user.  A visual representation of several independent connection paths may be presented).
Regarding claim 26, the combination of Zhang and Madhey discloses the method of claim 1.  The combination of Zhang and Madhey further discloses 
wherein the method includes identifying within the data repository a pre-stored relationship graph for another user that specifies within a node of the pre-stored relationship graph a particular individual in common with a certain individual specified within a node of the relationship graph subject to the establishing (Zhang: fig. 1, par. 0044, Social graph data; par. 0004, many social network services utilize a social graph [i.e. relationship graph] to facilitate electronic communications and the sharing of information between its users or members.  For instance, the relationship between two members of a social network service, as defined in the social graph of the social network service, may determine the access and sharing privileges that exist between the two members.  As such, the social graph in use by a social network service may determine the manner in which two members of the social network service can interact with one another via the various communication and sharing mechanisms supported by the social network service; fig. 4, par. 0058, ..The graph contains edges connecting nodes representing entities of either the same or different types. There is an edge 54 connecting John Doe with Jane Smith, reflecting the fact that John and Jane are directly connected to each other.  This edge 54 may be assigned an edge score or weight indicating the strength of the connection between John and Jane; fig. 2, is a block diagram illustrating an example of a portion of a graph data structure for modeling a social graph, par. 0052; fig. 4, is a block diagram illustrating an example of a generalized social graph containing nodes of several entity types including members, companies, and schools,; pars. 0058-0059, graph contains edges connecting node; John Doe is primary node & Janes Smith, Widget Corp., and ACME Products Inc. are plurality of lower order node; figures 5-6),
wherein the populating for edges of the plurality of edges an edge weight score indicating an ability of an individual specified in a lower order node to provide assistance to the certain user in respect to the certain task includes using data of the pre-stored relationship graph stored in the data repository (Zhang: fig. 1, par. 0044, Social graph data; par. 0007; social network services are extremely useful tool when perform certain task. Many people use social use social network services to search for and/or browser, member profiles that various characteristic. For instance, a person may search for persons whose have profile indicating the possession of certain technical skills …; par. 0035, various weighting factors may be applied to influence (e.g., increase or decrease) the edge score for a particular edge type (e.g., the type of association existing between two nodes in the social graph), based on the particular task for which the connection paths are being identified and presented.  In any case, once the various connection paths connecting a user or some user-specified entity to a target member have been identified and ordered or ranked by path score, a visual representation of the connection path having the highest path score may be presented to the user.  A visual representation of several independent connection paths may be presented; See par. 0034).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang,” US 2015/0254371, published Sep. 10, 2015) in view of Madhey (“Madhey,” US 2019/0073637, filed Sep. 5, 2017), further in view of in view of Braham et al. (“Braham,” US 2015/0095078, published Apr. 2, 2015), and Ronen et al. (“Ronen,” US 2018/0075397, filed Sep 12, 2017).
Regarding claim 22, the combination of Zhang and Madhey discloses the method of claim 1. The combination of Zhang and Madhey further discloses wherein the method includes activating a natural language processing (NLP) process for examining newsfeed data and based on examining performing the establishing, the generating and the providing (Zhang: par. 0033, a social network service maintains a social graph, implemented as a graph data structure having nodes and edges, where the nodes represent different entities and the edges represent various associations or relationships between entities; pars. 0004, 0034, 0035, 0038, 0047, 0050, 0058; fig. 6, 0064, 0066; Madhey: pars. 0006, 0009), wherein the populating includes examining historical task information respecting one or more previously performed task, wherein the populating for edges of the plurality of edges an edge weight score includes applying a set of one or more factor (Zhang: pars. 0044-0045, 0047, 0058, 0064, …  An application that identifies intermediate members in a social network who may be able to introduce the user to a target member could adjust the scores of the intermediate members based on data concerning the historical or past activities undertaken by those members within the context of the social network service), and 
The combination of Zhang and Madhey discloses activating a natural language processing (NLP) process for examining newsfeed data and based on exam performing the establishing, the generating and the providing but does not explicitly disclose based on examining automatically performing, the generating and the providing.
It would have been obvious to one of ordinary skill in the art at the time the invention before the effective filing date of the claimed invention to automatically performing, the generating and the providing since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art [See MPEP 2144.04; III. Automating a manual activity; In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)].
Zhang and Madhey do not explicitly disclose wherein the examining historical task information respecting one or more previously performed task includes for performing the applying identifying a successfully performed one or more task in common with the certain task and performing the applying based on at least one factor resulting in selection of one or more task assisting individual in the successfully performed one or more task.
However, in an analogous art, Braham disclose resource scheduling based on historical success rate, 
(Braham: abstract, evaluating success rates of the one or more team's effectiveness in utilizing the resource skills based on the historical performance of the previous problems solved; pars. 0001, 0002, 0014, 0041) and  performing the applying based on at least one factor resulting in selection of one or more task assisting individual in the successfully performed one or more task (Braham: abstract, evaluating success rates of the one or more team's effectiveness in utilizing the resource skills based on the historical performance of the previous problems solved; pars. 0001, 0002, 0014, 0041), and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Braham with the method and system of Zhang and Madhey, wherein examining historical task information, performing the applying based on at least one factor to provide users with a means for determining the resource schedule for the new-problem solved by the teams based on the success rates of the team's effectiveness in utilizing the resource skills of the previous problems solved with reduced time and high customer satisfaction rating (Braham: abstract, pars. 0001, 0003).
Zhang further disclose wherein the one or more output is a communication to initiate a machine process (Zhang: pars. 0007. 0035, 0038) machine process including examining but does not explicitly examining data provided by one or more sensor to monitor performance of the certain task.
(Ronen: par. 0119, client computer 200 or network computer 300 is arranged to include one or more sensors  for determining geolocation information (e.g., GPS), monitoring electrical power conditions (e.g., voltage sensors, current sensors, frequency sensors, and so on), monitoring weather (e.g., thermostats, barometers, anemometers, humidity detectors, precipitation scales, or the like), or the like; par. 0120, … geolocation information (such as latitude and longitude coordinates, or the like) is collected by a hardware GPS sensor and subsequently employed in the computing of performance metrics, operations models, or the like.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ronen with the method and system of Zhang, Madhey, and Braham, the one or more output is a communication to initiate a machine process, the machine process including examining data provided by one or more sensor to monitor performance of the certain task to provide users with means for providing operations command consoles to enable organizations to manage contextual ecosystem of data and human response information for centralized and distributed information technology operations teams to ensure correct workflows to be orchestrated to accelerate incident response and remediation issues in a rapid manner (Ronen: par. 0153 ).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang,” US 2015/0254371, published Sep. 10, 2015) in view of Madhey (“Madhey,” US 2019/0073637, filed Sep. 5, 2017), further in view of Ng et al. (“Ng,” US 2014/0173555, Ronen,” US 2018/0075397, filed Sep 12, 2017). 
Regarding claim 23, the combination of Zhang and Madhey discloses the method of claim 1.  The combination of Zhang and Madhey further discloses a selected individual selected from the prioritized list of individuals to provide assistance to the certain user (Zhang par. 0035, …In any case, once the various connection paths connecting a user or some user-specified entity to a target member have been identified and ordered or ranked by path score, a visual representation of the connection path having the highest path score may be presented to the user [i.e. output priority list].  a visual representation of several independent connection paths may be presented; par. 0038), 
storing result data in the data repository specifying a result of the selected user performing the certain task (Zhang: pars. 0044-0045, databases 18 for storing data for various entities of the social graph, including member profiles 18, company profiles 20, educational institution profiles 22, as well as information concerning various online or offline groups 24), 
Zhang and Madhey do not explicitly wherein the method includes updating the relationship graph using the result data to provide an updated relationship graph,
However, in an analogous art, Ng discloses social-based information recommendation system, wherein updating the relationship graph using the result data to provide an updated relationship graph (Ng: pars. 0067-0068, User addition logic 412 may provide a network update 436 to the social data graph 416 to indicate in the user information 434 that the previous owner of the designated code is included in the social network of the developer).
 (Ng: abstract, pars. 0004, 0022).
Although Ng does not explicitly disclose “generating, using the updated relationship graph, a second prioritized list of individuals to provide assistance to the certain user in respect to a subsequent task.” However, this additional feature above can be easily derived from the combination of Zhang, Madhey, and Ng (Zhang par. 0035, …In any case, once the various connection paths connecting a user or some user-specified entity to a target member have been identified and ordered or ranked by path score, a visual representation of the connection path having the highest path score may be presented to the user [i.e. output priority list].  a visual representation of several independent connection paths may be presented; par. 0038: Madhey: pars. 0006, 0009; Ng: pars. 0067-0068).
Zhang, Madhey, and Ng do not explicitly disclose wherein the method includes monitoring performance, using one or more sensor, of the certain task.
However, in an analogous art, Ronen discloses operation command console, wherein the method includes monitoring performance, using one or more sensor, of the certain task (Ronen: par. 0119, client computer 200 or network computer 300 is arranged to include one or more sensors for determining geolocation information (e.g., GPS), monitoring electrical power conditions (e.g., voltage sensors, current sensors, frequency sensors, and so on), monitoring weather (e.g., thermostats, barometers, anemometers, humidity detectors, precipitation scales, or the like), or the like; par. 0120, … geolocation information (such as latitude and longitude coordinates, or the like) is collected by a hardware GPS sensor and subsequently employed in the computing of performance metrics, operations models, or the like.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ronen with the method and system of Zhang, Madhey, and Ng, wherein the method includes monitoring performance, using one or more sensor, of the certain task to provide users with means for providing operations command consoles to enable organizations to manage contextual ecosystem of data and human response information for centralized and distributed information technology operations teams to ensure correct workflows to be orchestrated to accelerate incident response and remediation issues in a rapid manner (Ronen: par. 0153 ).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang,” US 2015/0254371, published Sep. 10, 2015) in view of Madhey (“Madhey,” US 2019/0073637, filed Sep. 5, 2017), further in view of Ng et al. (“Ng,” US 2014/0173555, published Jun. 19, 2014), and Ronen et al. (“Ronen,” US 2018/0075397, filed Sep 12, 2017). 
Regarding claim 27, the combination of Zhang and Madhey discloses the method of claim 1.  The combination of Zhang and Madhey further discloses a selected individual selected from the prioritized list of individuals to provide assistance to the (Zhang par. 0035, …In any case, once the various connection paths connecting a user or some user-specified entity to a target member have been identified and ordered or ranked by path score, a visual representation of the connection path having the highest path score may be presented to the user [i.e. output priority list].  A visual representation of several independent connection paths may be presented; par. 0038),
storing result data in the data repository specifying a result of the selected user performing the certain task (Zhang: pars. 0044-0045, databases 18 for storing data for various entities of the social graph, including member profiles 18, company profiles 20, educational institution profiles 22, as well as information concerning various online or offline groups 24),
wherein the certain task is arbitrarily defined by text based data input into a computing node by the certain user for initiating the request (Zhang: pars. 0007, 0033-0035, Madhey: pars. 0006, 0009, 0057), wherein the populating for edges of the plurality of edges an edge weight score indicating an ability of an individual specified in a lower order node to provide assistance to the certain user in respect to the certain task is performed in dependence on the text based data input into a computing node by the certain user for whom the request to provide assistance is initiated (Zhang: par. 0007; social network services are extremely useful tool when perform certain task. Many people use social use social network services to search for and/or browser, member profiles that various characteristic. For instance, a person may search for persons whose have profile indicating the possession of certain technical skills [i.e. certain technical skills for certain task]…; pars. 0034-0035, the term “user” is used herein to identify the person who is perform a task, while the terms “target” and/or “target member” are used to identify a subject of the task; par. 0035, various weighting factors may be applied to influence (e.g., increase or decrease) the edge score for a particular edge type (e.g., the type of association existing between two nodes in the social graph), based on the particular task for which the connection paths are being identified and presented.  In any case, once the various connection paths connecting a user or some user-specified entity to a target member have been identified and ordered or ranked by path score, a visual representation of the connection path having the highest path score may be presented to the user.  A visual representation of several independent connection paths may be presented; Madhey: pars. 0006, 0009, 0057), 
wherein the method includes identifying within the data repository a pre-stored relationship graph for another user that specifies within a node of the pre-stored relationship graph a particular individual in common with a certain individual specified within a node of the relationship graph subject to the establishing (Zhang: fig. 1, par. 0044, Social graph data; par. 0004, many social network services utilize a social graph [i.e. relationship graph] to facilitate electronic communications and the sharing of information between its users or members.  For instance, the relationship between two members of a social network service, as defined in the social graph of the social network service, may determine the access and sharing privileges that exist between the two members.  As such, the social graph in use by a social network service may determine the manner in which two members of the social network service can interact with one another via the various communication and sharing mechanisms supported by the social network service; fig. 4, par. 0058, ..The graph contains edges connecting nodes representing entities of either the same or different types. There is an edge 54 connecting John Doe with Jane Smith, reflecting the fact that John and Jane are directly connected to each other.  This edge 54 may be assigned an edge score or weight indicating the strength of the connection between John and Jane; fig. 2, is a block diagram illustrating an example of a portion of a graph data structure for modeling a social graph, par. 0052; fig. 4, is a block diagram illustrating an example of a generalized social graph containing nodes of several entity types including members, companies, and schools; pars. 0058-0059, graph contains edges connecting node; John Doe is primary node & Janes Smith, Widget Corp., and ACME Products Inc. are plurality of lower order node; figures 5-6), 
wherein the populating for edges of the plurality of edges an edge weight score indicating an ability of an individual specified in a lower order node to provide assistance to the certain user in respect to the certain task includes using data of the pre-stored relationship graph stored in the data repository (Zhang: fig. 1, par. 0044, Social graph data; par. 0007; social network services are extremely useful tool when perform certain task. Many people use social use social network services to search for and/or browser, member profiles that various characteristic. For instance, a person may search for persons whose have profile indicating the possession of certain technical skills par. 0035, various weighting factors may be applied to influence (e.g., increase or decrease) the edge score for a particular edge type (e.g., the type of association existing between two nodes in the social graph), based on the particular task for which the connection paths are being identified and presented.  In any case, once the various connection paths connecting a user or some user-specified entity to a target member have been identified and ordered or ranked by path score, a visual representation of the connection path having the highest path score may be presented to the user.  A visual representation of several independent connection paths may be presented; See par. 0034).
Zhang and Madhey do not explicitly disclose updating the relationship graph using the result data to provide an updated relationship graph, 
However, in an analogous art, Ng discloses social-based information recommendation system, wherein updating the relationship graph using the result data to provide an updated relationship graph (Ng: pars. 0067-0068, User addition logic 412 may provide a network update 436 to the social data graph 416 to indicate in the user information 434 that the previous owner of the designated code is included in the social network of the developer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ng with the method and system of Zhang and Madhey, wherein updating the relationship graph using the result data to provide an updated relationship graph to provide users with means for using the social data graph to provide software development solution that is efficient, performant and scalable (Ng: abstract, pars. 0004, 0022).
Although Ng does not explicitly disclose “generating, using the updated relationship graph, a second prioritized list of individuals to provide assistance to the certain user in respect to a subsequent task.” However, this additional feature above can be easily derived from the combination of Zhang, Madhey, and Ng (Zhang par. 0035, …In any case, once the various connection paths connecting a user or some user-specified entity to a target member have been identified and ordered or ranked by path score, a visual representation of the connection path having the highest path score may be presented to the user [i.e. output priority list].  A visual representation of several independent connection paths may be presented; par. 0038: Madhey: pars. 0006, 0009; Ng: pars. 0067-0068).
Zhang, Madhey, and Ng do not explicitly disclose wherein the method includes monitoring performance, using one or more sensor, of the certain task.
However, in an analogous art, Ronen discloses operation command console, wherein the method includes monitoring performance, using one or more sensor, of the certain task (Ronen: par. 0119, client computer 200 or network computer 300 is arranged to include one or more sensors  for determining geolocation information (e.g., GPS), monitoring electrical power conditions (e.g., voltage sensors, current sensors, frequency sensors, and so on), monitoring weather (e.g., thermostats, barometers, anemometers, humidity detectors, precipitation scales, or the like), or the like; par. 0120, … geolocation information (such as latitude and longitude coordinates, or the like) is collected by a hardware GPS sensor and subsequently employed in the computing of performance metrics, operations models, or the like.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ronen with the method and system of Zhang, Madhey, and Ng, wherein the method includes monitoring performance, using one or more sensor, of the certain task to provide users with means for providing operations command consoles to enable organizations to manage contextual ecosystem of data and human response information for centralized and distributed information technology operations teams to ensure correct workflows to be orchestrated (Ronen: par. 0153).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Canh Le/
Examiner, Art Unit 2439
th, 2021 


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439